Citation Nr: 1500117	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  12-28 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a low back disorder with left lower extremity involvement and, if so, whether service connection is warranted.   


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from March 1986 to May 1995.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In September 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days until November 10, 2013 so that additional evidence could be submitted.  At the Board hearing and later that month, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2014).  Therefore, the Board may properly consider such newly received evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that, with the exception additional VA treatment records dated to February 2013, which were considered in the March 2013 supplemental statement of the case, and the Board hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  
  
The reopened issue of entitlement to service connection for a low back disorder with left lower extremity involvement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 2010 rating decision, the RO reopened the previously denied claim for service connection for a low back injury with left leg involvement (now diagnosed as degenerative disc disease) and denied the claim on the merits; the Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the February 2010 rating decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disorder with left lower extremity involvement.


CONCLUSIONS OF LAW

1.  The February 2010 rating decision that reopened the previously denied claim for service connection for a low back injury with left leg involvement (now diagnosed as degenerative disc disease) and denied the claim on the merits is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2014)].

2.  The additional evidence received since the February 2010 rating decision is new and material, and the claim for service connection for a low back disorder with left lower extremity involvement is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back injury with left leg involvement is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

The Veteran is seeking to reopen his claim for service connection for a low back injury with left leg involvement.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R.  § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The RO initially denied service connection for low back injury with left leg involvement in an August 1995 rating decision on the basis that, while the Veteran was treated during service for back complaints, there was no current diagnosis of a chronic disability.  Subsequently, the RO continued to deny the claim in September 1995, April 1999, October 2002, April 2008, and August 2009 rating decisions on the basis that there was no evidence of a chronic disability.  Most recently, in a February 2010 rating decision, the RO reopened the previously denied claim for service connection for a low back injury with left leg involvement (now diagnosed as degenerative disc disease) and denied the claim on the merits, finding that, although the Veteran was now diagnosed with degenerative disc disease of the lumbar spine, this disability was not related to service, and there was no evidence of arthritis within one year of discharge from service.  The Veteran did not initiate an appeal from this decision.  Although additional VA treatment records were obtained within one year of this determination, these records simply observe chronic low back pain due to a fall and are duplicative and/or redundant of VA treatment records already of record at the time of the prior rating decision.  No other documents were submitted within one year.  As such, new and material evidence was not received within one year.  Under these circumstances, the Board must find that the February 2010 decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2009) [(2014)].

At the time of the February 2010 rating decision, the evidence of record consisted of service treatment and personnel records, VA treatment records, private treatment records, including a July 2009 assessment following a work-related forklift injury, and VA examination reports with opinions.  Service treatment records document numerous complaints of low back pain after falling down a ladder in 1988.  Moreover, in April 1995, the Veteran was found unfit for duty by a Physical Evaluation Board due to chronic low back pain.  The Veteran was afforded an initial VA examination after discharge in June 1995 that diagnosed low back pain due to lumbar sprain and strain.  However, an x-ray of the back was normal.  Nevertheless, September 2002 and July 2009 VA examination reports showed that the Veteran did not suffer from a chronic low back disability as examination and x-rays were normal.  Subsequently, the private treatment records document complaints of low back pain following the July 2009 work accident.  Moreover, a September 2009 private MRI shows herniated disc with annular tear.  In a January 2010 addendum opinion, the July 2009 VA examiner opined that the Veteran's degenerative disc disease was not related to service.  The examiner rationalized that there was no objective evidence of a spine condition at discharge and no evidence of degenerative disc disease in the service treatment records.  Moreover, private treatment records indicated a recent low back injury due to fork lift injury and the Veteran had reported onset of low back pain to left leg was due to work injury.  As such, the examiner concluded that the Veteran's current low back disability was due to the work injury as opposed to military service.    
 
Since the February 2010 rating decision, additional evidence has been associated with the record, including additional statements and Board hearing testimony from the Veteran, post-service VA and private treatment records, and a September 2013 private opinion by M.B., M.D.  Post-service treatment records continued to show complaints of low back pain.  The September 2013 private opinion observed that the Veteran fell while in service in 1988 and that his service records document leg and back pain since then and he still complained of leg and back pain to this day.  

In his statements of record and at the Board hearing, the Veteran reported that he had experienced the same low back pain since the injury in service.  He also indicated that he did not have any further injury to his back from a 2009 motor vehicle accident or a July 2009 work injury.  In this regard, he reported that, in July 2009, he only injured his left leg, not his back.  The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).     

The Veteran has competently testified that he experienced the same back pain since service.  Moreover, the September 2013 private opinion supports the Veteran's assertions, also observing that the Veteran has continued to complain of similar back pain since service.  Thus, given the Veteran's competent lay statements and hearing testimony, which are presumed credible for the purposes of meeting the criteria for new and material evidence, see Justus, supra, as well as the September 2013 private opinion, the evidence received since the February 2010 rating decision is new and material as it is not redundant of evidence already of record in February 2010, and relates to the unestablished fact of whether the Veteran has a low back disability that may be related to service.  See 38 C.F.R. § 3.156(a).  Accordingly, the issue of entitlement to service connection for a low back disorder with left lower extremity involvement is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder with left lower extremity involvement is reopened; the appeal is granted to this extent only.


REMAND

In light of reopening the claim for service connection for a low back disorder with left lower extremity involvement, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim for service connection on the merits so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not been afforded a VA examination in connection with his current claim to reopen.  Although the September 2013 private opinion from Dr. M.B. indicates continuous symptomatology since service, he did not provide a clear etiological opinion with rationale sufficient to support a grant of service connection.  Moreover, as discussed above, a VA etiological opinion was obtained in January 2010 that determined that the Veteran's current low back disability was not related to service, which was primarily based on the report by the Veteran that the onset of back pain to the left leg was after the July 2009 work injury.  However, VA treatment records document a long-standing history of reports of back pain radiating into the left leg since discharge.  As such, this rationale is insufficient as it does not appear that the examiner considered all of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, additional evidence, including the September 2013 private opinion has been associated with the record that has not been considered by a VA examiner.  Therefore, the Board finds that the Veteran should be afforded another VA examination with opinion to address the etiology of his low back disorder with left lower extremity involvement.  

Lastly, at the Board hearing, the Veteran testified that he received treatment from Dr. M.B. from March 1997 to the present.  He also submitted an authorization so that these records could be obtained.  Nevertheless, it appears that the Veteran subsequently submitted some of these private treatment records dated from October 2007 to September 2013, although it is not clear on their face whether these records are from Dr. M.B.  Nevertheless in light of the need to remand, the AOJ should take appropriate steps, including contacting the Veteran and obtaining any necessary authorization, to obtain any pertinent private treatment records not already submitted by the Veteran, to include any additional records from Dr. M.B.  Additionally, while on remand, updated VA treatment records dated from February 2013 to the present should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken, including contacting the Veteran and obtaining any necessary authorization, any pertinent private treatment records not already submitted by the Veteran, to include any additional records from Dr. M.B.  If the Veteran responds, all reasonable attempts should be made to obtain such records.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

2.  Obtain updated VA treatment records dated from February 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his low back disorder with left lower extremity involvement.  The record, to include a copy of this Remand, should be forwarded for review by the examiner.  Based on review of the evidence contained therein and a physical examination of the Veteran, the examiner should identify all currently diagnosed low back disorders. 

For each currently diagnosed low back disorder, the examiner should opine, whether it is at least as likely as not (a 50 percent or greater probability) that the disorder is directly related to service, to include the Veteran's numerous in-service complaints of back pain following a fall down a ladder.  

In rendering this opinion, the examiner should consider the numerous service treatment records, including the Medical Evaluation Board and Physical Evaluation Board documenting complaints of low back pain, the July 1995 VA examination that determined that the Veteran's low back pain was due to lumbar strain and sprain, post service VA and private treatment records, the lay statements of record and Board hearing testimony, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  

A rationale for the opinion offered should be provided. 

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated on the merits based on the entirety of the evidence, to include all evidence received since the issuance of the March 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


